Citation Nr: 1018079	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

                  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder


              REPRESENTATION
              
              
       Appellant represented by: Veterans of Foreign Wars of the United 
States 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had two distinct periods of active military 
service.  He had active duty service from September 1954 to 
September 1956, and he had active duty service from May 1958 
to June 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This matter was remanded in June 
2008 and September 2009.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2007, a hearing was held before Mark W. 
Greenstreet, the Veterans Law Judge designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b)(c) (West 2002).  A copy of the transcript of that 
hearing is of record.  


FINDING OF FACT

An acquired psychiatric disorder, anxiety disorder, began 
during service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, anxiety disorder, was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 4.125(a) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as psychoses, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service Reports of Medical Examinations dated in September 
1956, February 1958, January 1961, March 1964, March 1967, 
April 1973, and for separation purposes in May 1976, reflect 
that the Veteran's 'psychiatric' condition was clinically 
evaluated as normal.  Reports of Medical History dated in 
January 1961 and March 1967 reflect that the Veteran checked 
the 'no' boxes for depression or excessive worry, frequent 
trouble sleeping, and nervous trouble of any sort.  The 
Board notes that the Veteran's service personnel records 
reflect that the Veteran is a recipient of several service 
medals, including an Award of the Army Commendation Medal 
for meritorious achievement while participating in ground 
operations against a hostile enemy force in the Republic of 
Vietnam, an Award of the Air Medal for meritorious 
achievement while participating in aerial flight in the 
Republic of Vietnam, and three Award of the Bronze Star 
Medal for meritorious achievement not involving 
participation in aerial flight, in connection with ground 
operations against a hostile enemy force in the Republic of 
Vietnam.  

VA outpatient treatment records dated in October 2003 
reflect that the Veteran was assessed with depression.  

The Veteran underwent a VA examination in February 2007.  He 
reported insomnia, low energy, and feelings of guilt about 
"The things that I did in my past."  He stated that he had 
intrusive thoughts about his service time.  He reported 
cognitive problems related to his time in the service and 
that he could not remember names.  He stated that he drank 
about 6 to 8 shots of whiskey per day.  He reported that 
these symptoms occurred daily and were of moderate severity.  

Following mental status examination, the examiner diagnosed 
adjustment disorder with depressed mood, as well as alcohol 
dependence, phase of life problem, and nicotine dependence 
in full sustained remission.  The examiner opined that it is 
more likely than not that the Veteran's mood symptoms are a 
combination of his increased substance use and attempts to 
deal with worsening vision.  

The Veteran underwent another VA examination in April 2009.  
He reported feeling depressed, anhedonia, increased 
irritability, past passive suicidal ideations, and low 
energy.  Following mental status examination, the examiner 
diagnosed anxiety disorder, not otherwise specified; alcohol 
dependence, in partial remission; and substance-induced mood 
disorder.  The examiner noted that alcohol use is likely a 
means for coping with PTSD-related symptoms.  The examiner 
opined that the anxiety disorder is due to or a result of 
military service.  The examiner noted that the Veteran 
reported a chronic history of alcohol abuse since his return 
from Vietnam.  The examiner opined that the Veteran's 
depressive symptoms are more likely than not associated with 
the chronic use of alcohol.  In addition, the examiner noted 
that the alcohol use is more likely than not a means of 
coping with his combat-related experiences and subsequent 
symptoms of anxiety.  

The Veteran underwent another VA examination in October 
2009.  The examiner noted that the Veteran's claims file 
records showed multiple awards for "meritorious achievement 
while participating in ground operations against a hostile 
enemy force in the Republic of Vietnam" as well as 
"participating in sustained aerial flight in support of 
ground forces."  He was noted to have participated in 25 
aerial missions over hostile territory in support of 
operations against communist aggression.  His DD Form 214 
showed that the Veteran was awarded several other awards.  
The examiner noted that the Veteran reported a chronic 
history of alcohol abuse since his return from Vietnam.  The 
examiner opined that the Veteran's depressive symptoms 
reported are more likely than not associated with the 
chronic use of alcohol, and that the alcohol use was more 
likely than not a means of coping with his combat related 
experiences and subsequent symptoms of anxiety.  Based on 
all of the above, the examiner opined that the Veteran's 
anxiety disorder is most likely caused by or a result of 
military service.  

The Board finds that there is evidence of an acquired 
psychiatric disorder, i.e., anxiety disorder.  There is also 
evidence linking the Veteran's anxiety disorder to the 
Veteran's military service.  The Veteran is entitled to have 
the benefit of the doubt resolved in his favor, and the 
Board concludes that there is sufficient evidence linking 
the Veteran's current anxiety disorder to his military 
service.  See 38 U.S.C.A. § 5107(b).  Therefore, as the 
medical evidence demonstrates that an anxiety disorder was 
caused by the Veteran's military service, entitlement to 
service connection for that acquired psychiatric disorder is 
granted.  Per DSM-IV, both generalized anxiety disorder and 
post-traumatic stress disorder are classified under the 
general diagnostic classification of "anxiety disorders".  
As they are both subtypes of the same diagnostic entity, 
there is no need to parse the components of each for rating 
purposes.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefits sought by the 
Veteran are being granted by this decision of the Board.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).




ORDER

Service connection for an anxiety disorder is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


